Citation Nr: 1700017	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-05 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to an earlier effective date for the award of service connection for left shoulder osteoarthritis with residual laceration scar (left shoulder disability).

4.  Entitlement to a compensable initial rating for hypertension prior to March 4, 2009.

5.  Entitlement to a rating in excess of 10 percent for hypertension prior April 30, 2015.

6.  Entitlement to a rating in excess of 20 percent for hypertension from April 30, 2015.

7.  Entitlement to a compensable initial rating for left shoulder disability prior to April 30, 2015.

8.  Entitlement to a rating in excess of 20 percent for left shoulder disability from April 30, 2015.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1976 to July 1988, with two years and ten months of prior unverified active service.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 1988, March 1988, and April 2010 rating decisions of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for hypertension (rated 0 percent effective July 23, 1988) and for left shoulder disability (rated 0 percent effective March 4, 2009 and 20 percent effective April 30, 2015).  

The appeals involving the Veteran's left knee, right knee, and hypertension disabilities were originally characterized as appeals to (1) reopen service connection for left and right knee disability and (2) contest the effective date and the propriety of ratings assigned for hypertension.  However, service connection for bilateral knee disability was originally denied in a March 1988 decision and the Veteran's initial noncompensable rating (effective July 23, 2008) for hypertension was assigned in a December 1988 decision.  The Veteran's service treatment records (STRs) existed at the time of those decisions, but were not in the record.  However, they have since been located and were associated with the record in 2009.  38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Thus, the Board must reconsider the original claims VA decided in December and March 1988 decisions.  

In so finding, the Board acknowledges that 38 C.F.R. § 3.156(c) is traditionally applied to cases involving prior denials of service connection, and in this case, the Board is using it to reconsider, in part, VA's assignment of an initial rating with the grant of service connection in December 1988.  However, there is nothing in the language of the provision which strictly limits its application to service connection denials.  Notably, the language of the provision itself refers quite broadly to any instance in which "VA issues a decision on a claim."  Moreover, a review of the Federal Register shows a similarly broad scope was contemplated in drafting this provision, which was meant to codify an exception to the general effective date rules which applies when VA receives service records that were unavailable at the time that it decided "a claim for benefits."  See 70 Fed. Reg. 35388-01.  There also does not appear to be any statutory or binding precedent which precludes application of this section to a prior VA decision regarding the rating assigned at the time of service connection.  As such, a liberal reading of the governing law (with deference to the clear regulatory intent to provide restitutional relief to Veterans for developmental errors that occurred by no fault of their own) mandates sympathetic application of 38 C.F.R. § 3.156(c) to the Veteran's claims seeking both an earlier effective date and higher ratings for hypertension.  As a reconsideration of the original rating assigned would necessarily contemplate the appropriate effective dates and ratings for the entire period on appeal, the Board has recharacterized the issue as an appeal of the initial rating assigned in 1988 to promote expediency and minimize unnecessary confusion.

[Notably, even barring the applicability of 38 C.F.R. § 3.156(c, the Veteran submitted a medical record in March 1989 (within one year of the December 1988 decision) that indicated the Veteran presented for follow-up treatment for blood pressure concerns after discharge in September 1988.  The record notes his blood pressure was 140/100 and had been taking hydrochlorothiazide (HCTZ) to treat his high blood pressure.  This evidence was not in the record at the time of the December 1988 decision and relates directly to determining the rating for his then-newly service connected hypertension.  Thus, under 38 C.F.R. § 3.156(b), it is new and material evidence that would toll the finality of the December 1988 decision, which nonetheless renders this an appeal of the initial rating assigned with the grant of service connection.]

The Veteran contested the initial rating and the effective date assigned to his left shoulder disability in the April 2010 rating decision on appeal by filing a timely March 2011 notice of disagreement (NOD), but the October 2011 statement of the case (SOC) does not address the initial rating for such disability; thus, the Board takes jurisdiction of that matter for the limited purpose of ordering corrective action pursuant to Manlincon v. West, 12 Vet. App. 238, 239-41 (1999).  

The matter of entitlement to service connection for disability(ies) manifested by headaches, shortness of breath, dizziness, fatigue, and blurred vision (as secondary to hypertension) has been raised by the record in May 2009 and September 2015 VA examination reports, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board has no jurisdiction over that matter and it is referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

The Board also notes that the issues have been recharacterized to reflect consideration of "staged" ratings for hypertension and left shoulder disability.
The issues of service connection for left and right shoulder disabilities and increased ratings for left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

VA received the Veteran's original claim of service connection for a left shoulder disability on March 4, 2009; the first rating decision addressing that matter was the April 2010 decision on appeal.



CONCLUSION OF LAW

An earlier effective date for the award of service connection for left shoulder disability is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the appeal involving the effective date for the left shoulder is one in which, as demonstrated below, the law is dispositive and the facts are not in dispute.  Thus, the VCAA, such as it is, does not apply.  Nonetheless, the Board notes that the claim being adjudicated here is a downstream issue from an original grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Moreover, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Critically, he has not identified any pertinent evidence that remains outstanding or alleged that his hypertension has worsened since the most recent examination.  VA's duties to notify and assist are met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Left Shoulder Disability

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  

Here, VA first received a claim seeking service connection for a left shoulder disability on March 4, 2009.  That claim was granted in April 2010, and a 0 percent rating was assigned effective March 4, 2009 (the date of claim).  As the claim was not received within a year of separation, under the governing law, this is the earliest available effective date, and the only way to substantiate a claim for an earlier effective date would be to disturb the finality of a prior denial of service connection for left shoulder disability.  In this case, however, there is simply no prior claim or decision addressing his left shoulder disability.  The March 4, 2009 correspondence was the first time VA received any correspondence referencing a claim for left shoulder disability.  Notably, he acknowledges this in his March 2012 substantive appeal, and said he understood why he did not receive an earlier effective date for his left shoulder disability.  In fact, the statement continues on to express dissatisfaction with the rating assigned rather than the effective date.

Under the circumstances, the Board finds that there is simply no basis for granting an earlier effective date for the award of service connection for a left shoulder disability.  As such, the preponderance of the evidence is against the Veteran's appeal in this matter, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

An earlier effective date for service-connected left shoulder disability is denied.


REMAND

First, the Board notes that, with respect to the service connection claims (for left and right knee disabilities) being reconsidered under 38 C.F.R. § 3.156(c), service records show several notations of knee treatment in service, to include a March 1982 record noting an ununited tibial tuberosity in the left knee (that was felt to be due either to nonunion or an old trauma) and a July 1979 record noting a possible chipped right knee bone.  While the April 2010 knees examination report provided a negative nexus opinion which acknowledges left knee injury and treatment in service and opines that his left knee total knee replacement (TKR) is due to his postservice weight gain, it fails to consider whether the in-service notation of ununited tibial tuberosity may have contributed to the development of left knee DJD that eventually required TKR.  In addition, the examiner acknowledges that the Veteran was already overweight in service, but nonetheless determines that his postservice weight gain is the primary contributing factor to his current left and right knee disabilities without addressing the role of the Veteran's weight in service in the development of such disabilities (i.e., whether the disease progression may have in fact began in service, considering a combination of his weight and the physical rigors of service).  Moreover, the examiner found no evidence of right knee treatment in service despite the July 1979 record explicitly documenting right knee injury and treatment which revealed a possible chipped bone.  In light of the above, the Board finds that a clarifying opinion is needed.

With respect to his reconsidered initial rating for hypertension, the Board notes that the most recent "staged" period on appeal begins on April 30, 2015.  However, there is virtually no evidence for that period.  In fact, the most recent VA treatment records for any disability in the record are dated in May 2015.  As it appears the Veteran receives regular VA treatment, over a year of pertinent treatment records (including blood pressure readings) that are directly pertinent to a stage on appeal may remain outstanding.  Such records are constructively of record and must be secured.

Finally, the Board notes that the April 2010 rating decision on appeal granted service connection for the Veteran's left shoulder disability and assigned it a noncompensable rating.  The Veteran then filed a timely notice of disagreement with that decision, which specifically mentioned the rating assigned with service connection.  However, the AOJ did not include an appeal of the initial rating for left shoulder disability on the subsequent October 2011 SOC.  Therefore, Manlincon v. West, 12 Vet. App. 238, 239-41 (1999) requires that the Board take jurisdiction to order corrective action.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA (or adequately identified and authorized private) evaluations or treatment the Veteran has received for his left knee, right knee, or hypertension disabilities, to specifically include all recorded blood pressure readings since May 2015.

2. Then, arrange for the Veteran's file to be forwarded to the April 2010 VA examiner for a clarifying addendum opinion regarding the likely etiology of the Veteran's left and right knee disabilities.  If that examiner is not available, the AOJ should forward the file to another orthopedist.  The examiner or consulting physician must review the entire record (including all updated records obtained pursuant to the above development order).  Based on his or her review, the examiner or consulting physician should provide opinions responding to the following:

a. Is it at least as likely as not (a 50 percent or better probability) that the Veteran's left knee disability is related to his military service?  The examiner or consulting physician should consider and discuss, as necessary, the significance of the March 1982 record noting an ununited tibial tuberosity of the left knee.  

b. Is it at least as likely as not that the Veteran's right knee disability is related to his military service?  The examiner or consulting physician should specifically consider and discuss, as necessary, the significance of the July 1979 record noting a right knee injury with a possible chipped bone.

c. If the opinion remains that the Veteran's left and right knee disabilities are related to weight gain, the examiner must specifically consider and discuss, as necessary, the significance of the fact that he was already overweight in service-i.e., is it at least as likely as not (a 50 percent or better probability) that being overweight in service contributed to the inception of a process that eventually led to bilateral knee degeneration and TKR?

The examiner must provide complete rationale for all opinions provided, with citation to supporting factual evidence and medical literature, as appropriate.

3. The AOJ should issue an appropriate SOC addressing the Veteran's disagreement with the initial rating assigned with the grant of service connection for left shoulder disability, to include all applicable "staged" ratings that have since been assigned.  The Veteran should be informed of the time window for replying and perfecting an appeal in that matter.  If the Veteran timely perfects the appeal, it should be returned to the Board for appellate review.

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


